^*^$j^fe*«^left^




Order issued March30, 1998




                                              In The

                                       Qlcuri of Appeals
                      Titttr Btstrtrt nf Gkxas at Dallas
                                         No. 05-88-00010-CR


                                      LARRY MAPLES, Appellant

                                                 V.


                                 THE STATE OF TEXAS, Appellee


                                              ORDER


       The motion of the Attorney General of Texas to withdraw the record is GRANTED.
       The Clerk of this Court is ORDERED to send the appellate record in the above-
 numbered cause to:

              Charles Palmer, Assistant Attorney General
              c/o Jennifer Dotson, Records Clerk
              Price Daniel, Sr. Bldg.
              P.O.Box 12548, Capitol Station
              Austin, Texas 78711-2548

  Charles Palmer, Assistant Attorney General, is ORDERED to return the appellate record
  in the above-numbered cause to this Court withi^ixty days o^Tda^cfthis Order.
                                                       MNDA THOMAS
                                                       CHIEF JUSTICE